Case 1:18-cv-00184-RGA Document 120 Filed 03/27/20 Page 1 of 2 PageID #: 4019




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CLAIRE WILKERSON SCHWAB AND                     )
THEODORE A. SCHWAB, Individually                )
and as Next Friends of T.S.,                    )
                                                )
       Plaintiffs,                              )              Civil Action No 1:18-cv-184
                                                )
V.                                              )
                                                )
FORD MOTOR COMPANY,                             )
                                                )
       Defendant.                               )
                                                )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Claire

Wilkerson Schwab and Theodore A. Schwab, individually and a/n/f of T.S., and

Defendant Ford Motor Company, by and through their undersigned counsel, hereby

stipulate and agree that Plaintiffs’ claims are hereby voluntarily DISMISSED with prejudice,

with each party to bear their own costs and attorneys’ fees.


  /s/ Drew Dalton
Andrew C. Dalton (#5878)
Bartholomew J. Dalton (# 808)
DALTON & ASSOCIATES PA
1106 West Tenth Street
Wilmington, DE 19806
Telephone: (302) 652-2050
adalton@bdaltonlaw.com

W. Mark Lanier
Lawrence P. Wilson
THE LANIER LAW FIRM
10940 W. Sam Houston Pkwy N., Suite 100
Houston, Texas 77064
Telephone: (713) 659-5200
Larry.Wilson@LanierLawFirm.com
Case 1:18-cv-00184-RGA Document 120 Filed 03/27/20 Page 2 of 2 PageID #: 4020




Scott M. Hendler, Esq.                     /s/ Timothy S. Martin
HENDLER FLORES LAW, PLLC                 Timothy S. Martin (#4578)
1301 West 25th Street, STE 400           WHITE AND WILLIAMS
Austin, TX 78705                         600 N. King Street, Suite 800
Telephone: (512) 439-3202                Wilmington, Delaware 19801
SHendler@Hendlerlaw.com                  (302) 467-4509
                                         martint@whiteandwilliams.com
Attorneys for Plaintiffs
                                         Sandra Giannone Ezell
                                         BOWMAN AND BROOKE LLP
                                         901 East Byrd Street, Suite 1650
                                         Richmond, Virginia 23219
                                         (804) 649-8200
                                         sandra.ezell@bowmanandbrooke.com

                                         Tanya B. Scarbrough
                                         5830 Granite Parkway, Suite 1000
                                         Plano, Texas 75024
                                         (972) 616.1700
                                         tanya.scarbrough@bowmanandbrooke.com

                                         Michael R. Williams
                                         BUSH SEYFERTH PLLC
                                         151 South Rose Street, Suite 707
                                         Kalamazoo, Michigan 49007
                                         (269) 820.4100
                                         williams@bsplaw.com

                                         Attorneys for Defendant


Dated: March 27, 2020
